Case 9:19-cv-00056-DWM Document 65 Filed 06/22/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

WILDEARTH GUARDIANS, et al.,
Plaintiffs,
and
SWAN VIEW COALITION, et al.,
Consolidated Plaintiffs,
vs.
KURTIS E. STEELE, et al.,
Defendants,
and
DAVID BERNHARDT, et al.,
Consolidated Defendants,
and
MONTANA LOGGING
ASSOCIATION, a Montana non-profit
corporation and AMERICAN FOREST
RESOURCE COUNCIL, an Oregon

non-profit corporation,

Defendant-Intervenors.

 

 

Lead Case No.
CV 19-—56—-M—DWM

Member Case No.
CV 19-60-M-DWM

ORDER
Case 9:19-cv-00056-DWM Document 65 Filed 06/22/20 Page 2 of 4

The Montana Logging Association and American Forest Resource Council
move to intervene as defendants in these consolidated cases. (Doc. 63.) Montana
Logging Association and American Forest Resource Council are regional trade
groups representing the timber and logging industry. Their members regularly
purchase timber sales from the Flathead National Forest or work as contractors on
logging sites. Eight projects have been approved or are being planned under the
2018 Land Management Plan for the Flathead National Forest (“2018 Forest
Plan”), which is the subject of this case. Specifically, Plaintiffs seek declaratory
and injunctive relief that the 2018 Forest Plan and associated decisions violate the
Endangered Species Act, the National Environmental Policy Act, and the Travel
Management Rule. Montana Logging Association and American Forest Resource
Council seek intervention as of right under Federal Rule of Civil Procedure 24(a).
No party opposes the motion.

“An applicant seeking to intervene as of right under Rule 24 must
demonstrate that four requirements are met: (1) the intervention application is
timely; (2) the applicant has a significant protectable interest relating to the
property or transaction that is the subject of the action; (3) the disposition of the
action may, as a practical matter, impair or impede the applicant’s ability to protect
its interest; and (4) the existing parties may not adequately represent the

applicant’s interest.” Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647
Case 9:19-cv-00056-DWM Document 65 Filed 06/22/20 Page 3 of 4

F.3d 893, 897 (9th Cir. 2011) (internal quotation marks omitted). Montana
Logging Association and American Forest Resource Council meet these
requirements.

First, Montana Logging Association and American Forest Resource
Council’s motion to intervene is timely as it was before any summary judgment
merits briefing has occurred. Second, they have a significant protectable interest
under Rule 24(a) as representatives of the parties to the timber sales that will be
implemented under the 2018 Forest Plan. Third, the disposition of this action may
impair or impede their ability to protect that interest because if Plaintiffs succeed,
the timber sales would not come to fruition. Finally, the existing parties may not
adequately represent Montana Logging Association and American Forest Resource
Council’s interests because they have a personal interest, while Plaintiffs and
Defendants represent the public interest. See Wildearth Guardians v. U.S. Forest
Serv., 573 F.3d 992, 996-97 (10th Cir. 2009).

Accordingly, IT IS ORDERED that Montana Logging Association and
American Forest Resource Council’s motion to intervene (Doc. 63) is GRANTED.
The caption is modified as reflected above. Defendant-Intervenors shall re-file
their answer as a separate docket entry in the case.

IT IS FURTHER ORDERED that Defendant-Intervenors shall abide by

the terms of the existing case management order (Doc. 55) and file their briefs
Case 9:19-cv-00056-DWM Document 65 Filed 06/22/20 Page 4 of 4

on the same dates and according to the same terms as the Federal Defendants.
Counsel is reminded of the admonition that in all filings with the Court, the
parties shall not use acronyms except for the following commonly understood
acronyms in record il cases: NEPA, NFMA, APA, ESA, EIS, and EA.

DATED this 4d day of June, 2020.

    
 

|, District Judge

United States District Court
